4 Wis. 2d 79 (1958)
JOINT COMMON SCHOOL DISTRICT No. 2 OF VILLAGE OF BROWN DEER and TOWN OF GRANVILLE and another, Respondents,
vs.
CITY OF MILWAUKEE and another, Appellants.
Supreme Court of Wisconsin.
April 7, 1958.
May 6, 1958.
For the appellants there was a brief by Walter J. Mattison, city attorney, and Richard F. Maruszewski and Harvey G. Odenbrett, assistant city attorneys, and oral argument by Mr. Odenbrett and Mr. Maruszewski.
For the respondents there were briefs by Erwin V. Novotny, attorney, and Richard L. Novotny of counsel, both of Milwaukee, and oral argument by Richard L. Novotny.
*80 BROWN, J.
This appeal is controlled by the decision in Grand View School Dist. v. Milwaukee, supra. The precedents and conclusions of this court in that case require the judgment to be affirmed.
By the Court.Judgment affirmed.
HALLOWS, J., took no part.